EXHIBIT 99.2 2009 MANAGEMENT’S DISCUSSION AND ANALYSIS DISCLAIMER Certain statements included or incorporated by reference in this document may constitute forward-looking statements under applicable securities legislation.Forward-looking statements or information typically contain statements with words such as "anticipate", "believe", "expect", "plan", "intend", "estimate", "propose", or similar words suggesting future outcomes or statements regarding an outlook.Forward looking statements or information in this document may include, but are not limited to: · capital expenditures; · business strategy and objectives; · reserve quantities and the discounted present value of future net cash flows from such reserves; · net revenue; · future production levels; · exploration plans; · development plans; · acquisition and disposition plans and the timing thereof; · operating and other costs; · royalty rates; · Vermilion's additional future payment in connection with the Corrib acquisition; · the timing of first commercial gas from the Corrib field; · the decision of the Corrib joint venture consortium to drill an exploratory well at the Corrib field and the timing thereof; and · estimate of Vermilion’s share of the expected gas rates from the Corrib field. Such forward-looking statements or information are based on a number of assumptions which may prove to be incorrect.In addition to any other assumptions identified in this document, assumptions have been made regarding, among other things: · the ability of the Trust to obtain equipment, services and supplies in a timely manner to carry out its activities in Canada and internationally; · the ability of the Trust to market oil and natural gas successfully to current and new customers; · the timing and costs of pipeline and storage facility construction and expansion and the ability to secure adequate product transportation; · the timely receipt of required regulatory approvals; · the ability of the Trust to obtain financing on acceptable terms; · currency, exchange and interest rates; and · future oil and gas prices. Although the Trust believes that the expectations reflected in such forward-looking statements or information are reasonable, undue reliance should not be placed on forward looking statements because the Trust can give no assurance that such expectations will prove to be correct.Forward-looking statements or information are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by the Trust and described in the forward looking statements or information.These risks and uncertainties include but are not limited to: · the ability of management to execute its business plan; · the risks of the oil and gas industry both domestically and internationally, such as operational risks in exploring for, developing and producing crude oil and natural gas and market demand; · risks and uncertainties involving geology of oil and gas deposits; · risks inherent in the Trust's marketing operations, including credit risk; · the uncertainty of reserves estimates and reserves life; · the uncertainty of estimates and projections relating to production, costs and expenses; · potential delays or changes in plans with respect to exploration or development projects or capital expenditures; · the Trust's ability to enter into or renew leases; · fluctuations in oil and gas prices, foreign currency exchange rates and interest rates; · health, safety and environmental risks; · uncertainties as to the availability and cost of financing; 2009 Management’s Discussion and Analysis – Exhibit 99.2 2 DISCLAIMER (Continued) · the ability of the Trust to add production and reserves through development and exploration activities; · general economic and business conditions; · the possibility that government policies or laws may change or governmental approvals may be delayed or withheld; · uncertainty in amounts and timing of royalty payments; · risks associated with existing and potential future law suits and regulatory actions against the Trust; and · other risks and uncertainties described elsewhere in this document or in the Trust's other filings with Canadian securities authorities. The forward-looking statements or information contained in this document are made as of the date hereof and the Trust undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise, unless required by applicable securities laws. Certain natural gas volumes have been converted on the basis of six thousand cubic feet of gas to one barrel equivalent of oil.Barrels of oil equivalent (boe’s) may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 2009 Management’s Discussion and Analysis – Exhibit 99.2 3 MANAGEMENT’S DISCUSSION AND ANALYSIS The following is Management’s Discussion and Analysis (MD&A) dated March 15, 2010 of Vermilion’s operating and financial results for the years ended December 31, 2009 and 2008.This discussion should be read in conjunction with the Trust’s audited consolidated financial statements for the years ended December 31, 2009 and 2008, together with accompanying notes. A discussion of Vermilion’s operating and financial results for the fourth quarter of 2009 is contained in Vermilion’s press release dated March 3, 2010 filed on The System for Electronic Document Analysis and Retrieval (SEDAR - www.sedar.com). The financial data contained within this MD&A has been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP” or “Canadian GAAP”) and are reported in Canadian dollars, unless otherwise stated. NON-GAAP MEASURES This report includes non-GAAP measures as further described herein.These measures do not have standardized meanings prescribed by GAAP and therefore may not be comparable with the calculations of similar measures for other entities. “Fund flows from operations” represents cash flows from operating activities before changes in non-cash operating working capital and asset retirement costs incurred. Management considers fund flows from operations and per unit calculations of fund flows from operations (see discussion relating to per unit calculations below) to be key measures as they demonstrate the Trust’s ability to generate the cash necessary to pay distributions, repay debt, fund asset retirement costs and make capital investments.Management believes that by excluding the temporary impact of changes in non-cash operating working capital, fund flows from operations provides a useful measure of the Trust’s ability to generate cash that is not subject to short-term movements in operating working capital.As fund flows from operations also excludes asset retirement costs incurred, it assists management in assessing the ability of the Trust to fund current and future asset retirement costs.The most directly comparable GAAP measure is cash flows from operating activities.Fund flows from operations is reconciled to cash flows from operating activities below: Years Ended December 31 ($000’s) Cash flows from operating activities $ $ Changes in non-cash operating working capital ) Asset retirement costs incurred Fund flows from operations $ $ “Acquisitions, including acquired working capital deficiency” is the sum of “Acquisition of petroleum and natural gas properties” and “Corporate acquisition, net of cash acquired” as presented in the Trust’s consolidated statements of cash flows plus any working capital deficiencies acquired as a result of those acquisitions.Management considers acquired working capital deficiencies to be an important element of a property or corporate acquisition. Acquisitions, including acquired working capital deficiency, is reconciled below: Years Ended December 31 ($000’s) Acquisition of petroleum and natural gas properties from consolidated statements of cash flows $ $ Corporate acquisition, net of cash acquired from consolidated statements of cash flows - Working capital deficiencies acquired from investments and acquisitions (see financial statement notes for relevant period) - Acquisitions, including acquired working capital deficiency $ $ 2009 Management’s Discussion and Analysis – Exhibit 99.2 4 “Net debt” is the sum of long-term debt and working capital but excluding the amount due pursuant to acquisition as presented in the Trust’s consolidated balance sheets and is used by management to analyze the financial position and leverage of the Trust.Net debt is reconciled below to long-term debt which is the most directly comparable GAAP measure: As at December 31 ($000’s) Long-term debt $ $ Current liabilities Current assets ) ) Net debt $ $ “Cash distributions per unit” represents actual cash distributions paid per unit by the Trust during the relevant periods. “Net distributions” is calculated as distributions declared for a given period less proceeds received by the Trust pursuant to the Distribution Reinvestment Plan (“DRIP”).Distributions both before and after DRIP are reviewed by management and are also assessed as a percentage of fund flows from operations to analyze how much of the cash that is generated by the Trust is being used to fund distributions.Net distributions is reconciled below to distributions declared, the most directly comparable GAAP measure: Years Ended December 31 ($000’s) Distributions declared $ $ Issue of trust units pursuant to the DRIP - ) Net distributions $ $ “Total net distributions, capital expenditures, reclamation fund contributions and asset retirement costs incurred” is calculated as net cash distributions as determined above plus the following amounts for the relevant periods from the Trust’s consolidated statements of cash flows:“Drilling and development of petroleum and natural gas properties”, “Contributions to reclamation fund” and “Asset retirement costs incurred.”This measure is reviewed by management and is also assessed as a percentage of fund flows from operations to analyze the amount of cash that is generated by the Trust that is available to repay debt and fund potential acquisitions.This measure is reconciled to the relevant GAAP measures below: Years Ended December 31 ($000’s) Distributions declared $ $ Issue of trust units pursuant to the DRIP - ) Drilling and development of petroleum and natural gas properties Contributions to reclamation fund - Asset retirement costs incurred $ $ “Netbacks” are per unit of production measures used in operational and capital allocation decisions. “Adjusted basic trust units outstanding” and “Adjusted basic weighted average trust units outstanding” are used in the per unit calculations on the Highlights schedule of this document and are different from the most directly comparable GAAP figures in that they include amounts related to outstanding exchangeable shares at the period end exchange ratio.As the exchangeable shares will eventually be converted into units of the Trust, management believes that their inclusion in the calculation of basic rather than only diluted per unit statistics provides meaningful information.“Diluted trust units outstanding” is the sum of “Adjusted basic trust units outstanding” plus outstanding awards under the Trust’s Unit Rights Incentive Plan and the Trust Unit Award Incentive Plan, based on current performance factor estimates. 2009 Management’s Discussion and Analysis – Exhibit 99.2 5 These measures are reconciled to the relevant GAAP measures below: As at December 31 Trust units outstanding Trust units issuable pursuant to exchangeable shares outstanding Adjusted basic trust units outstanding Potential trust units issuable pursuant to unit compensation plans Diluted trust units outstanding As at December 31 Basic weighted average trust units outstanding Trust units issuable pursuant to exchangeable shares outstanding Adjusted basic weighted average trust units outstanding HIGHLIGHTS ($000’s except per unit amounts) Revenues $ $ $ Net earnings Per unit, basic Per unit, diluted Fund flows from operations Per unit, adjusted basic Return on equity (%) Total assets WTI (US $/bbl) AECO ($/mcf) Realized price ($/boe) Fund flows netback ($/boe) $ $ $ 2009 Summary of Quarterly Results ($000’s except per unit amounts) Q1 Q2 Q3 Q4 Revenue $ Net earnings Per unit, basic Per unit, diluted $ 2008 Summary of Quarterly Results ($000’s except per unit amounts) Q1 Q2 Q3 Q4 Revenue $ Net earnings Per unit, basic Per unit, diluted $ 2009 Management’s Discussion and Analysis – Exhibit 99.2 6 VERMILION ENERGY TRUST OVERVIEW Vermilion aims to provide superior rewards and stability to its stakeholders though the execution of a successful strategy based on quality assets and proven leadership. Stability From the Trust’s inception in January 2003 through November 2007 Vermilion paid a consistent monthly distribution of $0.17.In December 2007 the Trust increased its distribution by 12% to $0.19 per month and it has maintained that level since.During 2008 and 2009 Vermilion was one of only three conventional energy trusts that did not reduce its monthly distribution and this achievement was a result of the Trust’s conservative fiscal practices.This element of financial stability is further demonstrated by the Trust’s strong balance sheet which gives Vermilion significant financial flexibility to pursue opportunities as they arise. Adherence to strong core values at all levels of the Trust has contributed to Vermilion’s success.The Trust’s Board of Directors has been recognized in corporate governance surveys for excellence in governance practices that included board composition, compensation, shareholder rights, disclosure, accountability and total return performance. Successful Strategy Vermilion adheres to a value creation strategy through the execution of asset optimization programs and strategic acquisitions.Vermilion has historically focused on the development and optimization of mature producing properties in Western Canada, Western Europe and Australia and in 2009 Vermilion expanded on this strategy through its acquisition of an 18.5% non-operated interest in the offshore Corrib gas field in Ireland.Vermilion has provided its unitholders with significant upside opportunities through a combination of equity sponsorship in new ventures and managed participation in high impact projects.The Trust engages in prudent and conservative financial management policies which lay the groundwork for the execution of its strategy. Quality Assets Vermilion targets acquisition properties that deliver strong cash netbacks and have an abundance of low risk opportunities.In executing its strategy, Vermilion has acquired quality assets in five different countries. Canada Vermilion has an interest in over 600 net wells in three core areas, all in Alberta.The properties include a significant light oil field at Utikuma, multiple level, and liquids-rich tight gas reservoirs and Cardium oil opportunities in the Drayton Valley region and a CBM and shallow gas development in Central Alberta.Vermilion controls approximately 271,856 net acres of developed land, 159,821 net acres of undeveloped land and operates significant oil and natural gas processing facilities with combined throughput of 90 mmcf/d of natural gas.Vermilion maintains a steady program of drilling and recompletions in the Drayton Valley region and is evaluating new completion techniques that are revitalizing certain reservoirs in the area.The Trust employs reservoir optimization techniques to improve recoveries from the Utikuma reservoir and will continue to manage the long-term development of its CBM assets. France The Trust initially acquired its France assets in 1997 and in 2006 Vermilion added additional and complementary assets to its French asset base.Vermilion’s properties in France produce 98% oil and include three large fields at Chaunoy, Cazaux and Parentis.The Trust is focusing on increasing oil recovery from these fields to extend their reserve life.Vermilion’s reserve life index in France is greater than 13 years and these properties represent a core focus of Vermilion’s operations and a stable source of our production. Netherlands Acquired in 2004, Vermilion’s Netherlands assets produce natural gas which is sold in a regulated environment at an oil-based index price. In February 2010, the Trust announced it had achieved 100% success from its recent four-well drilling program with combined estimated initial production volumes in excess of 4,000 boe/d net to Vermilion that will be brought on production over the next 18 months.Vermilion believes that there are numerous potential prospects in this region and has plans to continue drilling in the Netherlands in 2011. 2009 Management’s Discussion and Analysis – Exhibit 99.2 7 Australia Vermilion initially acquired a 60% interest in the Wandoo field located offshore the northwest shelf of Australia in 2005.In 2006 and 2007, Vermilion significantly expanded fluid handling and processing capacity on the platform from approximately 114,000 bbls to 150,000 bbls.In 2007, the Trust acquired the remaining 40% of this oil producing asset.In December 2008, the Trust announced it had successfully drilled and completed two new ‘attic oil’ wells and Vermilion has plans to drill additional wells in 2010. Ireland Vermilion acquired an 18.5% non-operated interest in the Corrib field located approximately 83 kilometres off the northwest coast of Ireland.Net production to Vermilion is initially anticipated at approximately 9,000 boe/d when the field is put on production. The Corrib asset will further enhance Vermilion’s global asset base and is anticipated to deliver strong, accretive returns. The Corrib acquisition is consistent with Vermilion’s focus on Western Europe and provides the Trust with another strong foothold in an attractive European energy market and a path of identifiable growth over the next few years. Proven Leadership The members of Vermilion’s executive management team average more than 25 years of operating experience and are led by Lorenzo Donadeo, President and CEO, who is one of the three co-founders of the predecessor company, Vermilion Resources Ltd.Vermilion and its management team have a strong track record of providing high returns to unitholders. 2 The following table summarizes the Trust’s 2009 actual results as compared to guidance and the Trust’s 2010 guidance: ($000’s except production amounts) Date Capital Expenditures Production (boe/d) 2009 Guidance November 2008 $175,000 - $250,000 31,500 – 33,000 Updated March 2, 2009 30,000 – 31,000 Updated August 6, 2009 30,000 – 31,000 2009 Actual 2010 Guidance November 2009 $285,000 - $330,000 29,000 – 31,000 Updated March 3, 2010 Vermilion provided broad preliminary guidance for its expected 2009 development capital expenditure program and production forecast in November 2008.A sharp deterioration of commodity prices led to a significant reduction in both capital spending and production guidance, which were communicated to the market on March 2, 2009.Following the acquisition of the Corrib assets, Vermilion provided further revisions to its capital program on August 6, 2009, but left production guidance unchanged.The primary difference between the $235 million guidance figure and the $195 million actual capital expenditure at year end was due to the inclusion of some first half expenditures related to Corrib that were included in the acquisition cost rather than in development capital spending. OPERATIONAL ACTIVITIES Canada In Canada, Vermilion participated in the drilling of 39 wells (25.8 net) during 2009, resulting in five gas wells (2.9 net), two oil wells (1.4 net), two abandoned wells (1.0 net) and 30 standing wells (20.6 net) awaiting further evaluation and tie-in.The total standing well count includes 27 CBM and shallow gas wells (18.6 net). The Canadian wells included one Vermilion operated horizontal multistage fracture completion of a tight gas well, a partner operated Cardium oil completion, and a partner operated tight gas completion.Vermilion is planning to significantly expand its domestic development program in 2010. 2009 Management’s Discussion and Analysis – Exhibit 99.2 8 France In France, Vermilion participated in the drilling of three wells (3.0 net) at Champotran in the Paris Basin resulting in one producing oil well, one standing well awaiting evaluation of uphole zones and one standing well that is being used to evaluate the Lias fractured shale potential.An active workover and recompletion program across Vermilion’s properties in France was instrumental in holding production declines to minimal levels in 2009, despite the low drilling activity. Netherlands In the Netherlands, Vermilion drilled and completed four wells including two development wells (1.9 net) and two exploration wells (0.85 net).These wells are expected to effectively double Vermilion’s production from the Netherlands over the next 18 months.Vermilion will work on production, pipeline and environmental permits for the De Hoeve and Vinkega wells and is applying for drilling permits for up to six additional wells in 2011. Australia Vermilion did not drill or workover any wells in Australia in 2009, but the strong performance of the two wells drilled in December 2008 provided a good incentive to extend the development drilling program, which will see three wells completed in the second half of 2010. PRODUCTION Average production in Canada during 2009 was 3,654 bbls/d of oil and NGLs and 47.9 mmcf/d of natural gas (11,629 boe/d) compared to 4,172 bbls/d of oil and NGLs and 51.2 mmcf/d of natural gas (12,696 boe/d) in 2008, representing a year-over-year decrease of 8.4%.Fourth quarter 2009 production averaged 11,021 boe/d, compared to 12,448 boe/d in the fourth quarter of 2008.In 2009, production volumes were also slightly reduced by a voluntary reduction of natural gas sales from September to December due to low natural gas prices.The full year impact on average production amounted to approximately 150 boe/d.Canadian production is expected to increase in 2010 with the acceleration of resource play development. Production in France averaged 8,421 boe/d in 2009, 3.3% lower than average 2008 production of 8,710 boe/d. The decrease was largely attributable to the limited 2009 drilling program.Fourth quarter 2009 production of 8,407 boe/d was 2.6% lower than fourth quarter 2008 production of 8,630 boe/d. France production is expected to be decrease in 2010 due to limited planned drilling activity. Production in the Netherlands averaged 3,533 boe/d in 2009, well below the 4,562 boe/d recorded in 2008.The decrease reflects the full year impact of production shut-ins at Harlingen and some short-term drilling-related shut-ins during the fourth quarter.Production in the fourth quarter 2009 averaged 3,464 boe/d compared with 4,043 boe/d during the same period in 2008.Netherlands production is expected to increase sharply in 2010 with further gains in 2011 as production from the successful 2009 drilling program is brought on stream. Australia production averaged 7,812 boe/d in 2009, compared to 6,773 boe/d in 2008 as production from two wells drilled in December 2008 provided significant incremental volumes throughout the year.Production during the fourth quarter 2009 averaged 7,124 boe/d, compared to 7,117 boe/d during the same period in 2008.Australian production is expected to decline during the first half of 2010, and then should rebound towards the end of the year following completion of the three wells scheduled during the third quarter of 2010. Year Ended December 31, 2009 Year Ended December 31, 2008 Year Ended December 31, 2007 Oil & NGLs (bbls/d) Natural Gas (mmcf/d) Total (boe/d) Oil & NGL’s (bbls/d) Natural Gas (mmcf/d) Total (boe/d) Oil & NGLs (bbls/d) Natural Gas (mmcf/d) Total (boe/d) Canada France Netherlands 23 24 40 Australia 1 - - - Total 1 Acquisition of remaining 40% interest effective June 20, 2007 2009 Management’s Discussion and Analysis – Exhibit 99.2 9 2009 Quarterly Production (boe/d) Q1 Q2 Q3 Q4 Canada France Netherlands Australia Total 2008 Quarterly Production (boe/d) Q1 Q2 Q3 Q4 Canada France Netherlands Australia Total FINANCIAL REVIEW During the year ended December 31, 2009, the Trust generated fund flows from operations of $317.2 million compared to $574.0 million in 2008.The year over year decrease in fund flows from operations of $256.7 million is largely the result of lower average commodity prices in 2009 versus 2008.The GAAP measure, cash flows from operating activities, similarly decreased year over year to $230.3 million for the year ended December 31, 2009 from $660.1 million for 2008. During the year ended December 31, 2009, the price of WTI crude oil averaged US $61.80 per bbl (2008 – US $99.65). The AECO price for gas averaged $3.95 per mcf (2008 – $8.13 per mcf). On a year over year basis, the average prices for both oil and gas were significantly lower in 2009 than 2008. Despite the decrease year over year in fund flows from operations, Vermilion has strengthened its financial position and at December 31, 2009, the Trust’s net debt was $120.4 million which represents a decrease of 42.0% from the net debt of $207.8 million at December 31, 2008.The Trust’s long-term debt has decreased to $159.7 million at December 31, 2009 from $197.7 million at December 31, 2008.At December 31, 2009, Vermilion’s net debt represented 32.0% of its fourth quarter annualized fund flows from operations.The year over year decrease in net debt is a function of Vermilion’s fourth quarter trust unit issuance and the sale of the Trust’s investment in Verenex. For the year ended December 31, 2009, total net distributions, capital expenditures, reclamation fund contributions and asset retirement costs incurred as a percentage of fund flows from operations was 117.0% versus 60.6% for the corresponding period in the prior year.The year over year increase in this ratio is a function of the lower fund flows from operations recorded in 2009 versus the same period in 2008 which is a result of lower average commodity prices, combined with the impact of the Corrib project where Vermilion has significant ongoing capital commitments to achieve first gas. CAPITAL EXPENDITURES On July 30, 2009, the Trust completed its acquisition of an 18.5% non-operated interest in the Corrib gas field located off the northwest coast of Ireland for cash consideration of $136.8 million.The Corrib acquisition cost includes Vermilion’s share of capital expenditures from January 1, 2009 through the date of acquisition.Pursuant to the terms of the acquisition agreement, the Trust will make an additional future payment to the vendor, the amount of which will be between US $135 million and US $300 million depending on the date when first commercial gas is achieved. Management currently expects that first commercial gas will be achieved by the end of 2012. Production from Corrib is expected to increase Vermilion’s volumes by approximately 9,000 boe/d once the field reaches peak production. The project includes both offshore and onshore pipeline segments as well as a significant natural gas processing facility and it is in the latter stages of development. The acquisition of Corrib plus property acquisitions totalling $15.1 million and the purchase of a $4.5 million gross overriding royalty acquired from Verenex exceeded 2008 acquisition spending which included a $44.1 million acquisition of producing properties in the Drayton Valley area. 2009 Management’s Discussion and Analysis – Exhibit 99.2 10 Non-acquisition related capital spending has increased largely as a result of post-acquisition capital spending on the Corrib project.Pursuant to the acquisition agreement, Vermilion assumed its share of future capital expenditure obligations in order to reach first gas.These capital costs are primarily related to the completion of the facilities necessary to bring this gas on-stream. The development of the Corrib gas field is already more than 85% complete.The key remaining element of the project is the construction of the onshore pipeline.Shell E&P Ireland Ltd. (“SEPIL”) submitted an application to An Bord Pleanala (“ABP”) for the 9 kilometre long section of onshore pipeline in February 2009.In November 2009, the ABP suggested a further amendment to the onshore pipeline route.In January 2010, SEPIL wrote to ABP and indicated that it had made good progress in responding positively to ABP’s request for further information.SEPIL intends to respond to ABP by May 31, 2010.However, given the nature of ABP’s suggested modifications to the onshore pipeline route, we do not currently expect first gas production from Corrib before late 2012.Originally it was anticipated that first gas production would have been reached by December 2011. Capital Expenditures ($000’s) Land $ $ $ Seismic Drilling and completion Production equipment and facilities Recompletions Other Acquisitions (excluding acquired working capital deficiency) $ $ $ Capital Expenditures by Country ($000’s) Canada $ $ $ France Netherlands Australia Ireland - - $ $ $ FUND FLOWS NETBACKS Fund flows from operations was $317.2 million in 2009, as compared to $574.0 million in 2008, largely due to lower average commodity prices during 2009. 2009 Fund Flows Netback ($/boe) Q1 Q2 Q3 Q4 Oil and gas revenues $ Realized hedging gain or (loss) ) ) Royalties ) Transportation ) Operating costs ) Operating netback General and administration ) Interest ) Current taxes ) Proceeds on sale of investments - - - Other income - - ) - - - Foreign exchange ) Fund flows netback $ 2009 Management’s Discussion and Analysis – Exhibit 99.2 11 2008 Fund Flows Netback ($/boe) Q1 Q2 Q3 Q4 Oil and gas revenues $ Realized hedging (loss) or gain ) ) ) Royalties ) Transportation ) Operating costs ) Operating netback General and administration ) Interest ) Current taxes ) Proceeds on sale of investments - - - Foreign exchange ) Fund flows netback $ REVENUE Revenue for the year ended December 31, 2009 was $639.8 million compared to $1.0 billion in 2008.Vermilion’s combined crude oil and NGL price was $68.90 per boe in 2009, a decrease of 32.0% over the $101.32 per boe reported in 2008.The natural gas price realized was $5.62 per mcf in 2009 compared to $9.60 per mcf in 2008, a 41.5% decrease year over year.Vermilion’s lower revenue year over year was primarily driven by lower average commodity prices in 2009 versus 2008. Years Ended December 31 ($000’s except per boe and per mcf) Crude oil & NGLs $ $ Per boe $ $ Natural gas Per mcf $ $ Petroleum and natural gas revenue $ $ Per boe $ $ The following table summarizes Vermilion’s ending inventory positions for France and Australia for the most recent four quarters: As at As at As at As at Dec 31, 2009 Sep 30, 2009 Jun 30, 2009 Mar 31, 2008 France (bbls) France ($000’s) $ Australia (bbls) Australia ($000’s) $ Late in December 2009, Vermilion had a large oil lifting in Australia which resulted in a significant reduction to inventory as at December 31, 2009. 2009 Management’s Discussion and Analysis – Exhibit 99.2 12 DERIVATIVE INSTRUMENTS Vermilion manages a component of its risk exposure through prudent commodity and currency economic hedging strategies.Vermilion had the following financial derivatives in place at December 31, 2009: Risk Management:Oil Funded Cost bbls/d US $/bbl Collar - WTI US $0.00/bbl $
